Case 7:19-cr-00199 Document1 Filed on 01/04/19 in TXSD Page 1of1 |

United States Di
. uthem District of tec Court
AO 91 (Rev 8/01) Criminal Complaint FILED

United States District Court JAN. ~ 4 2919

SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk
McALLEN DIVISION

 

UNITED STATES OF AMERICA
V.

Jose Luis Gonzalez-Segundo

CRIMINAL COMPLAINT

Case Number: M-19-0023-M
AKA: Mauro Gonzalez

IAE YOB: 1961

Mexico
(Name and Address of Defendant)

1, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about " January 3, 2019 in Hidalgo __. County, in
the Southern "District of Texas
(rack Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Hidalgo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)

I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Jose Luis Gonzalez-Segundo was encountered by Border Patrol Agents near Hidalgo, Texas on January 3, 2019. The investigating

~ agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally -
entered the United States on January 3, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on December 21, 2018 through Hidalgo, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Secur ity. On November 27, 2012, the defendant was convicted of 8 USC 1326 Being found in the U.S. after previous
deportation and was sentenced to seventy seven (77) months confinement.

Continued on the attached sheet and made a part of this complaint:

Approveel by Robert yue Aut

 

 

 

 

Sworn to before me and subscribed in my presence, , ture of Complai
January 4, 2019 Ss: ‘EF ao uN ( Mickel G _- Senior Patrol Agent
Peter E. Ormsby , U.S. Magistrate Judge

 

 

‘Name and Title of Judicial Officer ; Signature of Judicial Officer fo
